           Case 2:20-cv-01660-GMN-NJK Document 3 Filed 09/15/20 Page 1 of 2




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   MICAH ANDRUM HAYES,                                  Case No.: 2:20-cv-01660-GMN-NJK
 9          Plaintiff(s),                                                 Order
10   v.                                                               [Docket No. 1]
11   ANDREW SAUL,
12          Defendant(s).
13         Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis
14 (Docket No. 1), and has submitted a complaint (Docket No. 1-1).1
15 I.      Application to Proceed In Forma Pauperis
16         Plaintiff filed an application to proceed in forma pauperis. Docket No. 1. The application
17 is incomplete. In particular, the application indicates that Plaintiff is receiving social security
18 payments, but it does not identify the amount of those payments. See id. at 1 (requiring the
19 applicant to identify each source of money “and state the amount that you received and what you
20 expect to receive in the future” (emphasis omitted)). Accordingly, the application to proceed in
21 forma pauperis will be denied without prejudice.
22 II.     Screening the Complaint
23         In the event that an application is granted to proceed in forma pauperis, courts will screen
24 the complaint. See 28 U.S.C. § 1915(e). In the context of social security appeals, one of the
25 pleading requirements to survive screening is a showing that the plaintiff exhausted his remedies
26 with the Social Security Administration by, inter alia, receiving an adverse decision from the
27
          1
            Plaintiff is proceeding without an attorney, so the Court construes his filings liberally.
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                    1
           Case 2:20-cv-01660-GMN-NJK Document 3 Filed 09/15/20 Page 2 of 2




 1 Appeals Council. See, e.g., Graves v. Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015)
 2 (collecting cases).2 Plaintiff’s complaint in this case appears to indicate that the Appeals Council
 3 has not rendered a decision. See Docket No. 1-1 at 3 (“An appeal was never rendered”). Indeed,
 4 it appears that the premise of Plaintiff’s complaint is that he has not received such a decision. See
 5 id. Accordingly, it appears that the complaint fails to state a claim even were the application to
 6 proceed in forma pauperis complete. The Court will afford Plaintiff an opportunity to cure the
 7 above deficiency, if possible, through a further filing that attaches the Appeals Council decision
 8 or otherwise explains how the administrative remedies have been exhausted in this case.
 9 III.    Conclusion
10         Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice as being
11 incomplete. Plaintiff must either pay the filing fee or file an amended application to proceed in
12 forma pauperis no later than October 6, 2020. In addition, it does not appear that Plaintiff’s
13 complaint can survive the screening process. Plaintiff must either file an amended complaint or
14 explain in writing why this case should not be dismissed by October 6, 2020.
15         FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN A
16 RECOMMENDATION THAT THE CASE BE DISMISSED.
17         IT IS SO ORDERED.
18         Dated: September 15, 2020
19                                                                ______________________________
                                                                  Nancy J. Koppe
20                                                                United States Magistrate Judge
21
22
23
24
25
26
27         2
             Such a complaint must also state the nature of the plaintiff’s disability and the onset date
   for that disability. See id. Such information is lacking from the complaint in this case. To the
28 extent an amended complaint is filed, it must include this information.

                                                     2
